DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of copending Application No. 17/533158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Claim 18 of the pending application are essentially the same as claims 1-5 of the co-pending application and any differences are minor. Any differences that may exist cause the pending claims to be narrower than the co-pending claims, and therefore the pending claims fully encompass the co-pending claims and are obviously directed to the same invention. The pending claims are directed toward a system comprising a generic sampling system and generic computer system performing a specific method. The co-pending application is directed toward the specific method claimed in the pending application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 contains the limitation(s): “…obtain fluid samples… the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate…correcting for any contamination…” Independent claim 9 contains similar limitations.
	The specification as filed describes contaminated fluid as fluid with OBM filtrate contamination. It is unclear how the sampling tool collects ‘uncontaminated’ fluid that is contaminated with OBM filtrate. The specification in general is directed toward extrapolating data to correct for OBM filtrate contamination. 
	Claims 2-8, 10-17 are rejected based on dependency from a rejected claim. 
Clarification and correction are required. No new matter may be entered. The claims will be read and examined as best understood. 
	
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 19-20 are system claims depending from claim 17. Claim 17 is a method claim. Claim 17 does not include a system for claims 19-20 to further limit. See MPEP 608.01(n) III. Test for Proper Dependency.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 11-15, 18 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pelletier (US 20110218736).

Regarding claim 1, Pelletier teaches:
A method for downhole fluid analysis, comprising: deploying a sampling system (Pelletier 200) downhole in a borehole located within a reservoir (Pelletier near 314) containing hydrocarbons; using (Pelletier [0022-0025]) the sampling system to obtain fluid samples at a plurality of stations along the borehole, the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate; providing a processor (Pelletier [0025-0029, 0041-0043]) with at least one property of the fluid samples; analyzing (Pelletier [0020-0029, 0063-0066]) each fluid sample in situ to determine saturation pressure and density of each contaminated fluid sample; correcting (Pelletier [0015, 0018-0019]) for any contamination; and determining (Pelletier [0020-0029, 0063-0066]) the saturation pressure of each uncontaminated fluid sample.

Regarding claim 3, Pelletier teaches:
The method as recited in claim 1, wherein analyzing comprises using (Pelletier [0020-0029, 0063-0066]) a contamination monitoring module of the sampling system.

Regarding claim 9, Pelletier teaches:
A method, comprising: obtaining (Pelletier [0020-0029, 0063-0066]) a fluid sample from a reservoir (Pelletier near 314) at a downhole location in a borehole, the fluid sample containing (Pelletier [0020-0029, 0063-0066]) uncontaminated fluid and oil based mud filtrate; providing (Pelletier [0025-0029, 0041-0043]) a processor with at least one property of the fluid sample; and using (Pelletier [0015, 0018-0029, 0063-0066]) a contamination monitoring module and sensors at the downhole location to obtain data on the uncontaminated fluid.

Regarding claim 11, Pelletier teaches:
The method as recited in claim 9, wherein obtaining comprises obtaining (Pelletier [0026]) a plurality of samples of oil at a plurality of stations along the borehole.

Regarding claim 12, Pelletier teaches:
The method as recited in claim 9, wherein using comprises using (Pelletier [0026-0027, 0063, 0069]) the sensors in the contamination monitoring module to determine optical spectroscopy, viscosity, and density of the sample of oil.

Regarding claim 13, Pelletier teaches:
The method as recited in claim 9, wherein using comprises using (Pelletier [0026-0027, 0063, 0069]) the sensors to determine optical spectroscopy, viscosity, and density of the sample of oil.

Regarding claim 14, Pelletier teaches:
The method as recited in claim 9, wherein using further comprises depressurizing (Pelletier [0063]) the sample of oil in a depressurization chamber to determine bubble point pressure.

Regarding claim 15, Pelletier teaches:
The method as recited in claim 9, wherein processing comprises processing (Pelletier [0026-0027, 0063, 0069]) the data at a downhole location.

Regarding claim 18, Pelletier teaches:
A system, comprising: a well string (Pelletier comprising 200) comprising a sampling system (Pelletier 200) deployed downhole in a wellbore, the sampling system comprising a contamination monitoring module (Pelletier 204); a processor (Pelletier [0020-0029, 0063-0066]) configured to process the data; and a non-transitory tangible machine-readable memory coupled to the processor, the non-transitory tangible machine-readable memory storing machine-readable instructions that when executed by the processor cause the processor to perform operations comprising: 
measuring (Pelletier [0020-0029, 0063-0066]) downhole saturation pressures of a contaminated fluid over a pumpout volume (Pelletier [0018, 0054]) or a pumpout time (Pelletier [0018, 0054]), wherein the contaminated fluid comprises uncontaminated fluid and OBM filtrate; determining (Pelletier [0018, 0054]) a function for the measured saturation pressures based on the pumpout volume or pumpout time; extrapolating (Pelletier [0015, 0018-0029, 0063-0066]) the function to infinite pumpout volume or infinite pumpout time (Pelletier [0018, 0054]); determining (Pelletier [0020-0029, 0063-0066]) a saturation pressure for the uncontaminated fluid at the infinite pumping volume or infinite pumping time; and obtaining (Pelletier [0020-0029, 0063-0066]) a saturation pressure of the uncontaminated fluid.

Allowable Subject Matter
Claims 2, 4-8, 10, 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The following prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Leder (US 5473939) teaches a method for downhole fluid analysis, comprising: deploying a sampling system downhole within a reservoir; using the sampling system to obtain fluid samples at a plurality of stations along the borehole, the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate and continuing to perform sampling and flushing operations until a non-contaminated production sample has been obtained. 
Felling (US 6178815) teaches a method for downhole fluid analysis, comprising: deploying a sampling system downhole within a reservoir; using the sampling system to obtain fluid samples at a plurality of stations along the borehole, the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate and estimating contamination with PVT analysis. 
Dong (US 20040193375) teaches a method for downhole fluid analysis, comprising: deploying a sampling system downhole within a reservoir; using the sampling system to obtain fluid samples at a plurality of stations along the borehole, the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate and estimating contamination with GOR analysis with comparison between contaminated and uncontaminated samples. 
Terabayashi (US 20090078036) teaches a method for downhole fluid analysis, comprising: deploying a sampling system downhole within a reservoir; using the sampling system to obtain fluid samples at a plurality of stations along the borehole, the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate, monitoring contamination levels, and performing bubble point analysis via depressurization after sample contamination is about 0-10%. 
Pop (US 20110088895)  teaches a method for downhole fluid analysis, comprising: deploying a sampling system downhole within a reservoir; using the sampling system to obtain fluid samples at a plurality of stations along the borehole, the fluid samples containing uncontaminated fluid and oil based mud (OBM) filtrate and continuing to perform sampling and flushing operations until a non-contaminated production sample has been obtained, measuring C1-C6+ concentrations, and saturation pressure (bubble/dew points) at reservoir temperature/pressure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Carroll/           Primary Examiner, Art Unit 3674